81663: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26901: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81663


Short Caption:GUBERLAND LLC-SER. 3 VS. NATIONSTAR MORTG., LLCCourt:Supreme Court


Related Case(s):70546


Lower Court Case(s):Clark Co. - Eighth Judicial District - A704607Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						


AppellantGuberland LLC-Series 3Jakub P. Medrala
							(The Medrala Law Firm, Prof. LLC)
						


RespondentNationstar Mortgage, LLCMelanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Donna M. Wittig
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/21/2020Filing FeeFiling Fee due for Appeal. (SC)


08/21/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-30843




08/21/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-30848




08/21/2020Notice/OutgoingIssued Notice of Deficient Case Appeal Statement. Corrected case appeal statement due: 5 days. (SC)20-30850




08/31/2020Notice of Appeal DocumentsFiled Guberland, LLC-Series 3's Amended Case Appeal Statement (REJECTED PER NOTICE ISSUED 09/01/20).  (SC)


09/01/2020Filing FeeFiling Fee Paid. $250.00 from The Medrala Law Firm.  Check no. 1766. (SC)


09/01/2020Notice/OutgoingIssued Notice of Rejection of Filed Document.  Amended Case Appeal Statement. (SC)20-32242




09/01/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-32299




09/02/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-32361




09/16/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/11/20. To Court Reporter: Nancy Maldonado (REJECTED PER NOTICE ISSUED 09/17/20).  (SC)


09/17/2020Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)20-34188




09/21/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: October 6, 2020. (SC)20-34681




09/22/2020Transcript RequestFiled Amended Request for Transcript of Proceedings. Transcripts requested:  6/11/20.  To Court Reporter:  Nancy Moldonado.  (SC)20-34955




10/06/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-36692




12/29/2020MotionFiled Stipulation and Order to Extend Time to File Answering (Opening) Brief (First Request). (SC)20-46784




12/29/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief due: February 1, 2021. (SC)20-46793




02/01/2021BriefFiled Appellant's Opening Brief. (SC)21-03039




02/01/2021AppendixFiled Appellant's Appendix Volume I. (SC)21-03040




02/01/2021AppendixFiled Appellant's Appendix Volume II. (SC)21-03041




02/01/2021AppendixFiled Appellant's Appendix Volume III. (SC)21-03042




02/25/2021MotionFiled Stipulation for Extension Answering Brief Deadline (First Request). (SC)21-05660




02/25/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: April 2, 2021. (SC)21-05665




04/02/2021BriefFiled Respondent's Answering Brief. (SC)21-09647




04/02/2021AppendixFiled Respondent's Supplemental Appendix - Volume 1. (SC)21-09648




04/09/2021BriefFiled Brief of Amicus Curiae Federal Housing Finance Agency in Support of Appellee and Affirmance of the District Court's Judgment. (SC)21-10272




05/19/2021Case Status UpdateBriefing Completed/To Screening. (SC)


07/26/2021Notice/IncomingFiled Notice of Appearance (Lilith V. Xara of the law firm of Akerman LLP files this notice of appearance for Respondent). (SC)21-21516




09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26901




10/11/2021RemittiturIssued Remittitur. (SC).21-29074




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29074





Combined Case View